Title: To Alexander Hamilton from Benjamin Lincoln, 6 June 1792
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, June 6, 1792. “I mentioned to you under the 15 Feby last that we had put our hands on four hogs. N E Rum in old we[s]t India Casks. The matter came to trial yesterday. It was admitted that the rum was distilled in Portland but contended that the duties were duly paid. This being proved the spirits were acquitted. If these things can be practised with impunity a wide door will be opened through which frauds on the revenue may pass undetected.… There was lately exported from this port a quantity of Coffe to Cadiz. On the arrival of the vessel there the Master discovered a new duty on the Coffee so heavy as to preclude the possibility of selling it without loss consequently did not land it. The exporter wishes to be exempt from paying a second duty on the Coffee. Can he be? If I do not receive particular instruction on the subject I shall receive the duty on the Coffee as in all other cases.…”
